Citation Nr: 1445721	
Decision Date: 10/15/14    Archive Date: 10/22/14

DOCKET NO.  12-33 471A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to initial increased evaluations for hairy cell leukemia rated as noncompensable from December 14, 1994 to October 22, 1995, and rated as 10 percent disabling from October 23, 1995 to September 6, 2000, and since April 1, 2001.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. Murray, Counsel 



INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from December 1963 to December 1967.

This matter comes on appeal before the Board of Veteran's Appeals (Board) from a May 2011 rating decision by the Department of Veterans Affairs, Regional Office, located in Roanoke, Virginia (RO), which awarded service connection and assigned initial staged ratings noted above. 

Notably, in that rating decision, the RO also awarded a 100 percent rating, effective from September 7, 2000 to March 31, 2001.  Since that award marks the full benefit sought for the period from September 7, 2000 to March 31, 2001, that period will not be considered on appeal.  AB v. Brown, 6 Vet. App. 35 (1993).

In March 2014, the Board remanded the matter on appeal to the RO (via the Appeals Management Center (AMC)) for initial consideration of additional evidence contained on the Veteran's electronic claims folder and to afford the Veteran with a new VA examination.  

During the pendency of the last remand, the appeal was converted entirely to an electronic record on the Veterans Benefits Management System (VBMS) paperless processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

Although a review of the evidence reflects that the Veteran's hairy cell leukemia has affected his ability to maintain employment (see November 2009 correspondence), the Veteran has already made a separate claim with the RO in July 2013 for a total disability rating based on individual unemployability (TDIU), which was developed for adjudication, but deferred, by the RO in August 2013 and September 2014.  As the issue of TDIU has already been identified in this case, and is deferred awaiting adjudication, this case is distinguishable from Rice v. Shinseki, 22 Vet. App. 447 (2009) (suggesting that an appeal for higher rating somehow includes TDIU).  For this reason, the Board will not infer jurisdiction over the claim for TDIU, and, as the claim for TDIU is already pending claim to the RO, there is no need to remand the claim to the RO.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Since the matter was last remanded in March 2014, the Veteran has submitted a notice of his award of Social Security Administration (SSA) disability benefits.  The notice letter shows that the Veteran was found to be disabled as of July 2003 and he has been in receipt of SSA disability benefits since December 2004.  Since the record suggests that the Veteran's hairy cell leukemia disability has impacted his ability to work, it is likely that any records developed in conjunction with his SSA disability claim would be pertinent to the current appeal.  The duty to assist includes requesting information and records from the Social Security Administration (SSA).  See Hayes v. Brown, 9 Vet. App. 67, 74 (1996); see also 38 U.S.C.A. § 5103(A)(c)(3); 38 C.F.R. § 3.159(c)(2).  Unfortunately, the SSA records are not associated with the claims folder.  They must be obtained on remand.

A remand is also need to obtain outstanding pertinent treatment records from the Veteran's treating private oncologist, Dr. T.A. at Mid-Atlantic Hematology Consultants.  It appears that the Veteran has been primarily treated by Dr. A since he was first diagnosed in with hairy cell leukemia in 1990; however, in response to attempts to obtain these pertinent treatment records, VA has only received medical statements from Dr. A. that note the Veteran's current diagnosis of hairy cell leukemia since 1990.  See April 1996, August 2000, December 2001, February 2010 private medical statements.  These statements do not discuss the state of the disease process (active or in remission) or the course of treatment. 

Notably, VA regulations governing the criteria for leukemia, both prior to and since the October 23, 1995 revision of 38 C.F.R. § 4.117, rate based on the treatment and active state of the disease, or rate based on the severity of anemia.  38 C.F.R. § §4.117, Diagnostic Code 7703, 7700 (1988) and (2013).  Another attempt to obtain the actual treatment records from Mid-Atlantic Hematology Consultants since 1990 to present, or at least a medical statement that provides a detailed account of the Veteran's course of treatment for his hairy cell leukemia since 1990 would be very helpful. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Seek the Veteran's assistance and consent to obtain the treatment records for his hair cell leukemia dated from 1990 to present from Mid-Altantic Hematology Consultants (Dr. T. A.), or at least obtain a medical statement reflecting the Veteran's course of treatment since 1990, and associate any response with the claims folder. 

2.  Contact the SSA and request copies of any disability determinations and medical records used by that agency in making such determinations on behalf of the Veteran for SSA benefits purposes.

3.  Upon completion of the foregoing, readjudicate the Veteran's claim.  If any benefit sought on appeal remains denied, provide the Veteran and his representative with a supplemental statement of the case and the opportunity to respond thereto.  Thereafter, subject to current appellate procedure, the case should be returned to the Board for further consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



